 1                                                                           J S -6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DANNY RAY GARCIA,                         Case No. 5:21-cv-559-JWH (MAR)
13                              Petitioner,
14                         v.                   JUDGMENT
15    CHRISTIAN PFEIFFER,
16                              Respondent.
17
18
19         Pursuant to the Order Summarily Dismissing the Action Without Prejudice, IT
20   IS HEREBY ORDERED, ADJUDGED, and DECREED that this action is
21   DISMISSED without prejudice.
22
23   Dated: July 6, 2021
                                                                               B
24                                                             J g
25
26
27
28
